Citation Nr: 9915398	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  98-04 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1965 to August 1967.

In September 1995, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania denied the 
veteran's claim for service connection for residuals of a 
back injury.  The veteran timely appealed to the Board of 
Veterans' Appeals (Board).  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's current back condition and any incident of service, 
to include the back injury he sustained therein.

CONCLUSION OF LAW

The claim for service connection for residuals of a back 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded."  A claim is "well grounded" if 
it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 
1Vet. App. 78, 81 (1990).  The initial burden of showing that 
a claim is well grounded-if judged by a fair and impartial 
individual-resides with the veteran; if it is determined 
that he has not satisfied his initial burden of submitting 
evidence sufficient to show that his claim is well grounded, 
then his appeal must be denied, and VA does not have a "duty 
to assist" him in developing the evidence pertinent to his 
claim.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Murphy, 1 Vet. App.
at 81-81.

In order for the claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.3.0(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptom-atology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran has satisfied the first of the three criteria for 
establishing a well grounded claim.  The veteran's current 
medical condition affecting his back, post-surgical lumbar 
disc syndrome, has been confirmed through the submission of 
extensive medical records from his private physicians.  The 
veteran is also able to meet the requirements of the second 
criterion for establishing a well-grounded claim because his 
service medical records (SMRs) indicate that he was treated 
during service in September 1966 after being run over by a 
truck.  The SMRs show injury to the veteran's right leg and 
right foot as well as mentioning tenderness to his sacrum, 
the triangular bone just below the lumbar vertebrae.  The 
SMRs indicate that although the veteran was initially 
discharged to duty, he received medication for back pain in 
the ensuing weeks.  However, documents associated with his 
separation physical, conducted ten months later in August 
1967, indicate no clinical findings or diagnosis pertaining 
to the veteran's back on objective evaluation, and the 
veteran gave a negative response to the question of whether 
he experienced recurrent back pain.  

The veteran has not satisfied the third criterion for a well-
grounded claim as there is no medical nexus evidence linking 
his injury in service with his current back problems.  No 
chronic back condition was shown in service or in the years 
immediately following his discharge.  In fact, the first 
medical evidence of the veteran's back problems following 
service is from 1990, more than twenty years after his 
discharge from the military.  Finally, there is no medical 
opinion of record suggesting that the veteran's current back 
problems are related to service.  In the absence of competent 
evidence of a medical nexus between the current condition and 
service, the claim is not plausible, despite any current 
assertions or suggestions by the veteran that he has 
experienced continuous symptoms since service.  See 38 C.F.R. 
§ 3.303 and Savage, 10 Vet. App. at  498. 

The veteran alleges that his current back disability is the 
result of his service in the military and, specifically, the 
trauma he contained therein.  While he certainly is competent 
to attest to the symptoms he experiences, he does not have 
the medical expertise or training to render a competent 
medical opinion on the etiology of his current disability; 
therefore, his allegations as to a nexus between his military 
service and his back disability have no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Board emphasizes that evidence, and not just allegations must 
support a well-grounded claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for bilateral hearing loss is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.2d 1483, 
1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
March 1996 Statement of the Case (SOC) of the requirements to 
submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion to inform him of the type of 
evidence that is
necessary to make his claim well grounded and warrant full 
consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of a well grounded claim has not been submitted, 
the claim for service connection for residuals of a back 
injury is denied.

_______________________________
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



